Citation Nr: 1419034	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  10-18 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado


THE ISSUE

Entitlement to restoration of a 100 percent rating for hypothyroidism, status post total thyroidectomy due to papillary carcinoma of the thyroid (hereinafter 'thyroid disability') under Diagnostic Code (DC) 7914, from September 1, 2009.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel




INTRODUCTION

The Veteran served on active duty from June 1995 to March 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which effectuated a rating reduction from 100 percent to 30 percent for the Veteran's service-connected thyroid disability, effective as of September 1, 2009.  Subsequently, an April 2010 rating decision awarded a 60 percent rating as of September 1, 2009.  The Veteran appealed with respect to the issues of entitlement to the restoration of a 100 percent rating and the propriety of the 60 percent rating assigned as of September 1, 2009.  However, as the instant decision restores the 100 rating for the entire period under appeal, there is no need to further address the issue of entitlement to a rating in excess of 60 percent as of September 1, 2009, as such issue is rendered moot.

The Board notes that the reduction of the Veteran's 100 percent rating for his thyroid disability effectuated by the June 2009 rating decision resulted in the discontinuance of special monthly compensation (SMC) based on housebound status under 38 C.F.R. § 3.350.  The Veteran did not specifically appeal this issue of entitlement to SMC.  Based, however, on the restoration granted in this decision, the RO should review whether the Veteran is entitled to SMC from the period from September 1, 2009 to the present.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of VA treatment records dated through September 2013, which were considered in the February 2014 supplemental statement of the case, and the Veteran's representative's April 2014 Appellant's Brief, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  


FINDINGS OF FACT

1.  The mandatory review VA examination was provided prior to the expiration of the six-month period following cessation of the Veteran's therapy for the thyroid cancer.

2.  The Veteran made a timely request for a pre-determination hearing but was not provided such a hearing.


CONCLUSION OF LAW

As the reduction of the rating for service-connected thyroid disability from 100 percent, effective September 1, 2009, was not in accordance with law, the criteria for restoration of the 100 percent rating are met.  38 U.S.C.A. §§ 1155, 5112 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.105(i), 4.119, Diagnostic Code 7914 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to restore the 100 percent rating for the Veteran's thyroid disability as of September 1, 2009, herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Congress has provided that a Veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred. 38 U.S.C.A. § 1155.  Pursuant to 38 C.F.R. § 3.344, VA will handle cases affected by change of medical findings or diagnosis so as to produce the greatest degree of stability.  This regulation details the types and adequacy of evidence used in these cases.  This regulation, however, explicitly applies to ratings which had continued for long periods at the same level (5 years or more).  Regarding cases in which the rating has be assigned for less than 5 years, such as this case, reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.  See 38 C.F.R. § 3.344(c).

To warrant reduction in rating, it must be shown that the preponderance of the evidence supports the reduction itself, and with application of the benefit-of-the-doubt doctrine under 38 U.S.C.A. § 5107(b) as required.  See Brown v. Brown, 5 Vet. App. 413, 420 (1993).  The burden is on VA to demonstrate this "improvement" by a preponderance of the evidence.  Brown, 5 Vet. App. at 420.  

The Veteran developed thyroid cancer during service.  The RO originally granted service connection for the disability by way of a June 2000 rating decision, and the disability was rated based on residuals of the cancer under DC 7903, located in 38 C.F.R. § 4.119, which provides rating criteria for hypothyroidism.  The RO cross listed the disability with the DC for malignant neoplasm, DC 7914, also located in 38 C.F.R. § 4.119.  

In a September 2008 rating decision, the RO granted an increase to 100 percent under DC 7914 based on recurrence of the cancer, effective July 25, 2007, the date that the recurrence of the cancer was confirmed.  The RO also noted that the Veteran underwent surgical right selective neck dissection in April 2008, and advised that the Veteran would be scheduled for a mandatory VA examination shortly, following the expiration of a six month period after this surgery.  The medical evidence also reveals, however, that the Veteran received radioactive iodine for therapy for the cancer in August 2008.  

Under DC 7914, a 100 percent rating shall continue beyond the cessation of any surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure.  Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local recurrence or metastasis, the disability is to be rated on residuals.  See 38 C.F.R. § 4.119.

38 C.F.R. § 3.105(e) provides notice procedures for effecting reduction in compensation evaluations.  This portion of the regulation also refers to 38 C.F.R. § 3.105(i) which provides, as is relevant to this appeal, that the appellant will be informed that he will have an opportunity for a pre-determination hearing, provided that a request for such a hearing is received by VA within 30 days from the date of the notice.  If a pre-determination hearing is timely requested, benefit payments shall be continued at the previously established level pending a final determination concerning the proposed action.

The Veteran was scheduled for the mandatory VA examination in October 2008.  Based on this examination, as noted, the RO proposed a rating reduction in a rating decision issued on December 12, 2008.  On January 6, 2009, within 30 days of the proposed reduction, the St. Paul RO directly received the Veteran's request for a pre-determination hearing.  Thereafter, such document was forwarded to the Denver RO and received on April 10, 2009.  The RO determined April 10, 2009, to be the date of receipt, and thus, found the request for a hearing to be untimely.  However, the Board will resolve all doubt in favor of the Veteran and find that his request for a pre-determination hearing was received on January 6, 2009.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

In June 2009, the RO effectuated the reduction of the rating to 30 percent, effective September 1, 2009.  In April 2010, after the Veteran highlighted that the pervious 60 percent rating had been in effect for more than five years, the RO increased the rating for the thyroid disability to 60 percent, effective September 1, 2009.  See 38 C.F.R. § 3.344.

Review of this procedural history reveals two errors that render the reduction void ab initio.  These two error were highlighted by the Veteran's representative in his April 2014 Appellant's Brief and the Board agrees that these errors warrant restoration of the 100 percent rating.  First, the Rating Schedule contemplates that the mandatory VA examination occurs six months after cessation of the treatment for cancer.  Here, however, the Veteran was last treated for cancer in August 2008, only two months prior to the VA examination.  The Board considers this to be a violation of the procedure outline in DC 7914.  Second, the Veteran timely requested a pre-determination hearing, but was not provided such a hearing.  

In summary, the errors of providing the VA mandatory examination prematurely and failing to provide the pre-determination hearing render the reduction void.  See Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  Restoration of the 100 percent rating as of September 1, 2008 is warranted.


ORDER

Restoration of a 100 percent rating for thyroid disability under DC 7914, from September 1, 2009, is granted.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


